El Juez Asociado Se. del Tobo,
emitió la opinión del tribunal.
Dionisio Rivera fue acusado ante la Corte Municipal de San Juan de haber acometido y agredido a Pedro Falú, ma-liciosa, ilegal y 'voluntariamente, con el propósito de cansarle grave daño personal. Celebrado el juicio, fue declarado culpable. Apeló para ante la corte de distrito y celebrado el juicio de nuevo, fué también declarado culpable y condenado a pagar cuarenta dólares de multa y las costas y en su defecto a sufrir un día de cárcel por cada dólar de la multa que de-jare de satisfacer. Contra esa sentencia de la corte ele dis-trito, dictada el 29 de octubre de 1912, apeló para ante este Tribunal Supremo, y el 7 de febrero actual se celebró' la vista del recurso, sin que compareciera la parte'apelante. ¡
En la. transcripción figura una exposición del caso en la que se ha incluido la prueba practicada. La hemos exami-j *135nado y, a nuestro juicio, es más que suficiente para sostener la sentencia condenatoria apelada que, en tal virtud, debe confirmarse en todas sus partes.

C on firmada.

Jueces concurrentes: Sres. Presidente Hernández y Aso-ciados MacLeary, Wolf y Aldrey.